 

 

 

 

a '. manner couRr
~ ari§r€a»i n\sTR\ct~w\
UNITED sTATEs Dl_sTRICT coURr F\LED
EASTERN DISTRICT or WlscoNer mm mv m p 21 52
atwater L: a.~<\rs
UNITED sTATEs oF AMERICA, CLERK
Plaintiff, g
v. Case No. '
' [26 U.s.C. § 7201]
JoHN MILLER RAGLAND,
Defendant.
n~IDICTMENT
THE GRAND JURY cHARGEs:

On or about the dates-indicated below, in the State and Eastern District of Wisconsin, l
JOHN MILLER RAGLAND, l
who during the years 2010 through 2013 was married and a resident of Menomonee Falls,
Wisconsin, willfully and knowingly attempted to evade and defeat a large part of the income tax
due and owing by him and his wife to the United States of America for the years 2010 through
2013,: by preparing and filing with the Internal_ Revenue Serv`ice a false and fraudulent joint U.S.
lndividual Income Tax Return, Forrn 1040, for each of those years. On these returns, Ragland
reported that he and his wife had taxable income and total tax owed to the United States in the
amounts stated below. In fact, as Ragland knew, he and his wife had taxable income for each year
in the amounts indicated below that was greater than the amounts reported on the returns and that,

as a result, Ragland and his wife actually owed income taxes, including self-employment taxes, to

Case 2:18-cr-00208-PP Filed 11/14/18 Page 1 of 2 'Document 1

the United States, in the following amounts that were‘substantially greater than Ragland reported

 

 

 

 

 

 

and paid.

C°““* D“*e. T“ Y¢“ Taxl§§‘i§i§e§,m¢ ¥f$ir{§‘l Tax§fi§’i°.,°§ome T§§’§f»°r‘:x
.One October 15, 2011 2010 $146,563 $46,558 $582,978 $203,474
Two ' October 8, 2012 2011 $49,165 $19,946 $566,928 $196,394
Threc October 8, 2013 2012 $41,092 $17,021 $849,738 $302,544
Four October 15, 2014 2013 $43,076 $15,866 $629,222 g $154,986

 

 

 

 

 

 

 

All in violation of Title 26, United States Code, Section 7201.

r::rG-ER‘
United Statcs Att cy

    

Forepe n

Zl»/*I»Lol§

 

Date

Case 2:18-cr-OO208-PP Filed 1£/14/18 Page 2 of 2 Document 1

 

